        CASE 0:20-cv-01835-PJS-TNL Doc. 34 Filed 12/11/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 GREAT GULF CORPORATION,                          Case No. 20‐CV‐1835 (PJS/TNL)

              Plaintiff,

 v.                                                           ORDER

 WILLIAM TALFORD GRAHAM; R.P.
 AIR, INC.; and RANDOLPH M.
 PENTEL,

              Defendants.

      Erik F. Hansen, Elizabeth M. Cadem, and Kirk A. Tisher, BURNS & HANSEN,
      P.A., for plaintiff.

      Jacob B. Sellers and Justice Ericson Lindell, GREENSTEIN SELLERS PLLC, for
      defendants.

      Plaintiff Great Gulf Corporation (“Great Gulf”) brought this action alleging that

it is the owner of a 1955 Grumman HU‐16C Albatross aircraft and seeking a declaration

to that effect as well as other relief. Defendants moved to dismiss and Great Gulf

moved for a preliminary injunction preventing the removal of the aircraft from

Minnesota. After an informal status conference, the Court entered an order temporarily

prohibiting defendants from removing the aircraft from Minnesota until the conclusion

of the hearing on defendants’ motion to dismiss, which was scheduled for December 11.

      Having concluded the hearing on defendants’ motion to dismiss, and for the
           CASE 0:20-cv-01835-PJS-TNL Doc. 34 Filed 12/11/20 Page 2 of 2




reasons stated on the record at that hearing, the Court denies defendants’ motion to

dismiss and extends the temporary injunction until further order of the Court.

                                          ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

      1.       Defendants’ motion to dismiss [ECF No. 13] is DENIED.

      2.       Defendants, their officers, agents, servants, employees, attorneys, and all

               other persons in active concert or participation with the foregoing, are

               hereby ENJOINED from removing the 1955 Grumman HU‐16C Albatross

               aircraft, Serial Number 17 164, Registration Number N116AG (“the

               Aircraft”) from the state of Minnesota until further order of the Court.

      3.       The foregoing does not preclude defendants from removing parts of the

               Aircraft from the state of Minnesota for purposes of repair or

               refurbishment. Before removing any part of the Aircraft from the state of

               Minnesota, defendants must file a letter on the docket identifying the part

               or parts to be removed and the place to which they will be removed.


 Dated: December 11, 2020                      s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Judge




                                             -2-
